IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANDREW JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4288

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 8, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Jeffrey E. Lewis, Regional Counsel, and Melissa Joy Ford, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm Appellant’s judgment and sentence. However, because the trial

court was without jurisdiction to consider or rule upon Appellant’s motion to
withdraw plea filed after the notice of appeal, we reverse the order denying the

motion and remand for the trial court to dismiss the motion. See Adkinson v.

State, 36 So. 3d 836 (Fla. 1st DCA 2010); Hines v. State, 32 So. 3d 678 (Fla. 1st

DCA 2010).

      AFFIRMED in part; REVERSED in part and REMANDED with

instructions.

LEWIS, WETHERELL, and MAKAR, JJ., CONCUR.




                                       2